  1      Dianne C. Kerns, #011557
                     Mailing Address:
               31 North 6th Avenue #105-152
  2                 Tucson, AZ 85701
                   TELEPHONE 520.544.9094
  3                FACSIMILE 520.989.6269
                  MAIL@DCKTRUSTEE.COM
       Dianne Crandell Kerns, Chapter 13 Trustee
  4
  5
  6
  7                               IN THE UNITED STATES BANKRUPTCY COURT

  8                                           FOR THE DISTRICT OF ARIZONA

  9
 10   In re:                                                      CHAPTER 13 PROCEEDINGS
 11   DENNIS VON RONNE,                                           Case No. 4:20-bk-12016-BMW
 12                                                               TRUSTEE’S PLAN
                                               Debtor.            OBJECTION/EVALUATION WITH
 13                                                               NOTICE OF POTENTIAL DISMISSAL
                                                                  IF CONDITIONS ARE NOT
 14                                                               SATISFIED
 15                                                               RE: ORIGINAL PLAN (DKT #2)
 16
 17
 18            DIANNE CRANDELL KERNS, Trustee, has analyzed the above-referenced plan and
 19   supporting documents on January 5, 2021 and submits the following evaluation and
 20
      recommendations:
 21
      General Requirements:
 22
         a. Due to the possibility of errors on the claims docket, it is the Attorney’s responsibility to
 23
            review all proofs of claim filed with the Court and resolve any discrepancies between the
 24         claims and the Plan prior to submitting any proposed Stipulated Order Confirming Plan to
            Trustee. Trustee will not recommend confirmation, nor stipulate to confirmation, until the
 25         proof of claims issues are resolved to Trustee’s satisfaction.
 26



Case 4:20-bk-12016-BMW               Doc 15      Filed 01/07/21   Entered 01/07/21 11:27:23    Desc
                                                 Page 1 of 6
  1     b. Requests by Trustee for documents and information are not superseded by the filing of an
           amended or modified plan. LRBP Rule 2084-10(b).
  2
        c. Trustee objects to any reduction in the Plan duration or payout in a proposed Stipulated
  3
           Order Confirming Plan unless an amended or modified plan is filed (using Local Form
  4        2084-4, Chapter 13 Plan) and noticed out.

  5     d. Trustee requires that any proposed Order Confirming Plan state: “The Plan and this Order
           shall not constitute an informal proof of claim for any creditor.”
  6
        e. Trustee requires that any Stipulated Order Confirming Plan state: “Debtor is instructed to
  7        remit all payments on or before the stated due date each month. Debtor is advised that when
  8        payments are remitted late, additional interest may accrue on secured debts, which may
           result in a funding shortfall at the end of the Plan term. Any funding shortfall must be cured
  9        before a discharge can be entered. This requirement is effective regardless of plan payment
           suspensions, waivers or moratoriums, and must be included in any Stipulated Order
 10        Confirming.”
 11
        f. At the time of confirmation, Debtor is required to certify, via language in the Stipulated
 12        Order confirming, that they are current on all payments that have come due on any Domestic
 13        Support Orders since the filing of their case and that they are current on all required tax
           return filings [pursuant to 11 U.S.C. Sec 1325(a)(8), (9)].
 14
        g. Debtor or Debtor’s Attorney is required to provide copies of their federal and state income
 15        tax returns for each year for the duration of the Plan to Trustee. Tax returns must be
           forwarded within 14 days after the returns have been filed. All Personally Identifiable
 16        Information must be redacted prior to submission. Tax returns may be submitted to
 17        mail@dcktrustee.com. This requirement is to be included in the Stipulated Order
           Confirming the plan. Failure to submit tax returns may result in the dismissal of the Chapter
 18        13 case.

 19     h. If Debtors received a tax refund larger than $1,000.00 for the tax period preceding the filing
           of this case, the continuation of such deduction would constitute a diversion of income that
 20        would otherwise be available to creditors. Accordingly Trustee requires that Debtors (i)
           adjust payroll tax deductions to prevent over withholding, (ii) amend Schedule I to reflect
 21
           the reduced withholding; (ii) submit to Trustee two consecutive paystubs to verify said
 22        reduction; and (iv) increase the plan payments in the Stipulated Order Confirming.

 23     i. If Debtors are in default (in any amount) on their first mortgage the plan must propose
           mortgage conduit payments. If the plan does not propose a mortgage conduit, Trustee
 24        objects to confirmation. This may be resolved by amending the plan or seeking an order
           from the court excusing compliance with the conduit requirement. L.R.B.P. Rule 2084-4(b).
 25
 26



Case 4:20-bk-12016-BMW       Doc 15     Filed 01/07/21     Entered 01/07/21 11:27:23        Desc
                                        Page 2 of 6
  1   Specific Requirements:
  2         1. Tax Refunds. If Debtor receives a tax refund in excess of $1,000 during the pendency
  3            of this case, said refund must be turned over to Trustee. The proposed stipulated order
               on confirmation needs to specifically provide that such refund is a SUPPLEMENTAL
  4            payment under the plan.

  5         2. The Order Confirming Plan Must Contain the Following Language Related to
               Treatment of General Unsecured Claims: “General Unsecured Claims. Such claims
  6            shall be paid pro rata the balance of payments under the Plan and any unsecured debt
  7            balance remaining unpaid at the end of the Plan may be discharged as provided in 11
               U.S.C. § 1328(a).”
  8
            3. Filed Proofs of Claim. To date Trustee has noted that the following Creditors have
  9            filed proofs of claim that differ from the treatment proposed in the Chapter 13
               Plan. Trustee objects to the treatment of these proofs of claim. This objection may
 10            be resolved by amending the secured/priority treatment to match the proofs of
 11            claim in the Stipulated Order Confirming the Plan or by filing an objection
               followed by an order: AZDOR. This objection extends to proofs of claim, if any,
 12            filed after the date of this evaluation/objection which seek treatment different from
               that provided for in the proposed Chapter 13 Plan.
 13
            4. AZDOR Proof of Claim 1. Trustee objects to confirmation as AZDOR has filed a
 14            priority proof of claim in the amount of $5,744.00. The proof of claim has
 15            estimated amounts owed due to the non-filing of Debtor’s 2016-2019 tax returns.
               This objection may be resolved by providing proof that said returns have been filed
 16            or filing Debtor’s 2016-2019 tax returns and having the proof of claim amended or
               by filing an objection to the proof of claim followed by an order. Please note that
 17            if the returns have not been filed, confirmation of the plan may be prohibited due
               to §§521, 1308 and 1325.
 18
 19         5. Unfiled Proofs of Claim. To date the following creditors listed in the Plan have not
 20            filed proofs of claims: DIVINE AUTO and HERITAGE MOTORS. Trustee reserves
               the right to supplement or amend this paragraph.
 21
            6. Divine Auto and Heritage Motors. Trustee objects to confirmation as Debtor’s
 22            plan proposes to pay Creditors Divine Auto and Heritage Motors as secured
               creditors. However, Creditors have not filed proofs of claim. If no proofs of claim
 23            are filed, then no money can be paid to Creditors. This objection may be resolved
               by contacting Creditors and requesting Creditors file proofs of claim or by filing
 24
               proofs of claim on behalf of Creditors if past the deadline for claims to be filed.
 25
 26



Case 4:20-bk-12016-BMW      Doc 15     Filed 01/07/21    Entered 01/07/21 11:27:23       Desc
                                       Page 3 of 6
  1        7. Adequate Protection Payments. Trustee objects to confirmation because the
              requirements of Local Rule 2084-6 (http://www.azb.uscourts.gov/rule-2084-6)
  2           have not been met. Currently, Trustee is unable to disburse adequate protection
  3           payments to Divine Auto and Heritage Motors in the amounts of $100.00 each as
              listed in the Chapter 13 Plan. Adequate protection payments may not commence
  4           until proofs of claim have been filed and written request to commence payments
              has       been     received      from    either     Debtor      or   Creditor’s
  5           (http://www.dcktrustee.com/forms.html see AP commencement notice). This
              objection may be resolved by ensuring that proofs of claim have been entered on
  6           the claims registry and notice to commence adequate protection payments has been
  7           filed on the docket.

  8        8. Plan Payments. Debtor has made payments in the total amount of $1,050.00. Debtor
              is current on these payments through January 29, 2021. Trustee will not stipulate to
  9           confirmation unless the plan payments are current. Plan payment information may be
              obtained by logging on to www.ndc.org. In general, the information on this website is
 10           24-hours old.
 11
           9. Documents Requested by Trustee. Any documents that have been requested will need
 12           to be provided within 30 days. Such documents should be sent to Trustee with a cover
              letter outlining and describing the documents. Any documentation submitted must be
 13           legible, organized by category and month, totaled and averaged (i.e. “show your
              work”). If Debtors fail to follow this guideline, Trustee will not consider any
 14           information as being received and a Dismissal Order may be lodged for failure to
 15           comply. Debtor is also required to submit a written explanation justifying the
              reasonable NECESSITY of the excessive expenses.
 16
           10. Authorization to Release. Trustee objects to confirmation because Debtor has not
 17            completed and submitted to Trustee the Authorization to Release information to
               Trustee regarding secured claims (local forum 2084-4B). This form can be found
 18            on Trustee’s website: www.dcktrustee.com. This objection may be resolved by
               submitted the completed authorization to release information to Trustee. Trustee
 19
               advises form is required even if Debtor does not have real property, the form is
 20            required for all secured Creditor.

 21        11. Waiver for Statute of Limitations. Trustee objects to confirmation until Debtor
               provides her office with a notarized waiver of the statute of limitations for the
 22            payments totaling the amount of $3,600.00 made to Helen Keflas from Debtor
               (preferences). This objection may be resolved by submitting to Trustee a notarized
 23            waiver of the statute of limitations for the payments made and making sure the
 24            amounts paid are reflected in the liquidation analysis. Trustee would like to advise
               Debtor’s Attorney that these are required for stipulated confirmation.
 25
 26



Case 4:20-bk-12016-BMW     Doc 15    Filed 01/07/21    Entered 01/07/21 11:27:23       Desc
                                     Page 4 of 6
  1            12. Schedule J Expenses. Trustee objects to confirmation based on expenses listed on
                   Debtor’s Schedule J of medical/dental of $120.00 a month. This objection may be
  2                resolved by submitting documentation of this expense for the past 6 months to
  3                Trustee.

  4            13. Liquidation Analysis: At this time Trustee believes that the plan does not satisfy
                   the liquidation analysis requirements. Trustee reserves the right to amend this
  5                conclusion.
  6            14. Projected Disposable Income: At this time Trustee believes that the plan does satisfy
                   the projected disposable income requirement of Sec 1325(b). Trustee reserves the right
  7                to amend this conclusion.
  8
               15. Plan Feasibility. Pursuant to Trustee’s calculations, the Chapter 13 Plan is not
  9                feasible at this time because it does not comply with 11 U.S.C.§1325(a)(4). The
                   Chapter 7 Liquidation results in a dividend to unsecured creditors of $12,030.00.
 10                Pursuant to Trustee’s calculations, the dividend to unsecured creditors is
                   $5,932.39. However, Trustee reserves the right to file an amended evaluation
 11                requiring adjustments to the terms of the plan, including an increase in plan
 12                funding if necessary, in order to address all timely filed proofs of claim once the
                   claims bar date has passed in this case.
 13
               16. Objections to Confirmation. Debtor shall resolve plan objections by submitting a
 14                proposed SOC to Trustee or by setting a hearing on the objection within 30 days of this
                   objection/evaluation. If Debtor wishes to confirm by stipulation, the stipulation of the
 15                objecting creditor must be obtained in writing prior to submitting a proposed SOC to
                   Trustee. If the resolution of the objection requires changes which have an adverse
 16
                   impact on any other creditor under the plan (including a reduction in the amount to any
 17                creditor and/or a delay in payment), the changes must be noticed to creditors and an
                   opportunity for objection provided. To date Trustee has noted that the following
 18                creditors have filed objections to the Chapter 13 Plan: NONE.
 19            17. Submission of Proposed SOC. If Debtors propose to confirm the plan through a
                   stipulated order on confirmation, a Notice of Submitting Proposed SOC should be filed
 20                with the Court, including a complete copy of the Proposed SOC as an exhibit. The
 21                Notice, SOC, and filing receipt may then be transmitted to Trustee via electronic mail
                   (mail@dcktrustee.com) or first class mail. Trustee will not review a proposed SOC if
 22                it does not appear on the court’s docket. 1 Trustee considers the time for reviewing a
                   proposed Order pursuant to LRBP Rule 2084-13(e), to begin running when all
 23                Recommendation conditions are met.
 24
 25
      1
               The alternative to stipulated confirmation is setting a contested confirmation hearing before the
 26   judge.




Case 4:20-bk-12016-BMW            Doc 15      Filed 01/07/21       Entered 01/07/21 11:27:23            Desc
                                              Page 5 of 6
  1
                 RESPECTFULLY SUBMITTED this 7th day of January, 2021.
  2
  3
                                                   OFFICE OF THE CHAPTER 13 TRUSTEE
  4                                                31 North 6th Avenue #105-152
                                                   Tucson, AZ 85701
  5
                                                   By /s/ DCK #011557
  6                                                   Dianne C. Kerns, Chapter 13 Trustee
  7
      A copy of the foregoing was filed with the
  8
      court and a copy was transmitted via
  9   electronic or first class
      mail this 1/7/2021 to:
 10
      DENNIS VON RONNE
 11   PO BOX 4864
      ARIZONA CITY, AZ 85123
 12
      Email: dvonRonne@yahoo.com
 13   Debtor

 14   THOMAS ADAMS MCAVITY
      PHOENIX FRESH START BANKRUPTCY ATTORNEYS
 15   4131 MAIN ST
      SKOKIE, IL 60076-2780
 16
      Email: documents@phxfreshstart.com
 17   Attorney for Debtor

 18   By: AVR

 19
 20
 21
 22
 23
 24
 25
 26



Case 4:20-bk-12016-BMW        Doc 15    Filed 01/07/21    Entered 01/07/21 11:27:23     Desc
                                        Page 6 of 6
